                 Case 19-23123-LMI       Doc 30   Filed 01/05/20   Page 1 of 7




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                     www.flsb.uscourts.gov

In re:                                             Case No. 19-023121 LMI
                                                   Chapter 13
Marty L. Taylor-Bey
Debtor                               /

                                   FIRST AMENDED
                                 OBJECTION TO CLAIM
                          IMPORTANT NOTICE TO CREDITOR:
                        THIS IS AN OBJECTION TO YOUR CLAIM

       This objection seeks either to disallow or reduce the amount or change the
priority status of the claim filed by you or on your behalf. Please read this
objection carefully to identify which claim is objected to and what disposition of
your claim is recommended.

        If you disagree with the objection or the recommended treatment, you must
file a written response WITHIN 30 DAYS from the date of service of this objection,
explaining why your claim should be allowed as presently filed, and you must
serve a copy to the undersigned attorney OR YOUR CLAIM MAY BE DISPOSED
OF IN ACCORDANCE WITH THE RECOMMENDATION IN THIS OBJECTION.

      If your entire claim is objected to and this is a chapter 11 case, you will not
have the right to vote to accept or reject any proposed plan of reorganization until
the objection is resolved, unless you request an order pursuant to Bankruptcy
Rule 3018(a) temporarily allowing your claim for voting purposes.

       The written response must contain the case name, case number, and must
be filed with the Clerk of the United States Bankruptcy Court.

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1, the debtor objects to
the following claim filed in this case *:

         Claim    No.

         Proof of Claim No. 1 filed December 13, 2019


         Name of Claimant

         Bayview Loan Servicing
              Case 19-23123-LMI      Doc 30    Filed 01/05/20   Page 2 of 7




      Amount of Claim

      $89,516.82


      Basis of Objection and Recommended Disposition


      A. Debtor Objects Bayview’s Statement of the Monthly Mortgage Payment

      Bayview states in its Objection to Confirmation of Chapter Plan (DE18) that the

debtor’s mortgage payment includes taxes and insurance and that the current PITI

monthly payment is $755.10. This is not correct.

      On March 20, 2002, debtor and creditor entered into a Loan Adjustment

Agreement and paragraph 2 of the Agreement states that: “Borrower acknowledges that

Servicer will not establish an impound/escrow account for the collection of property

taxes and insurance premiums if such account is not currently in existence.” Debtor’s

account did not have an escrow account when the Agreement was entered into and

debtor has maintained his own taxes and insurance. The Agreement states that debtor’s

principal and interest payment is $551.11 and that is the amount provided for in the First

Amended Plan. Debtor has obtained his own hazard insurance and a copy of the

hazard insurance Declarations page with coverage effective on July 19, 2019, was

provided to Bayview, and debtor paid his 2019 real property taxes in full on November

19, 2019. The recommended disposition is to sustain debtor’s objection to claim with

respect to the monthly mortgage payment amount.

      B. Debtor Objects to Bayview’s Amount of Arrears

      Bayview states the amount of arrears is $25,420.77. Debtor objects to this sum.
              Case 19-23123-LMI       Doc 30     Filed 01/05/20    Page 3 of 7




       On February 11, 2011, Mr. Taylor-Bey filed a Chapter 13 bankruptcy in the Miami

Division of the Southern District of Florida, In Re Marty Taylor Bey, Case No. 11-13536,

because his mortgage with Bayview Loan Servicing was in foreclosure. Bayview Loan

Servicing was listed as a creditor and filed a Proof of Claim in the bankruptcy case and

was provided for in Mr. Taylor-Bey’s Chapter 13 Plan and received distributions. Mr.

Taylor-Bey did not understand that his 2011 Plan payment included an escrow account,

and he continued to pay his own insurance and taxes outside of the Plan.

        At the conclusion of the Chapter 13 case, on July 16, 2016, bankruptcy Judge

Robert A. Mark signed an Order Granting Debtor’s Motion to Deem Bayview Financial

Loan Current as of March, 2016. A copy is attached as Exhibit A. The Order states that

Mr. Taylor-Bey’s loan with Bayview was current as of March 2016, that all arrears were

cured as of March 2016 and that Bayview shall waive all late charges and other fees

applied prior to March 2016. At the conclusion of his Chapter 13 case, Mr. Taylor-Bey

commenced in April 2016 once again making principal and interest payments of

$551.11 to Bayview.

       On June 10, 2016, Bayview sent Mr. Taylor-Bey an Annual Escrow Account

Disclosure Statement which stated on page 2 that Mr. Taylor-Bey had an Actual Escrow

Balance of $12,930.01. (Emphasis added.) Copy attached as Exhibit B. This actual

escrow surplus was not refunded to the debtor which violates RESPA at 12 C.F.R.

§1024.17 (f) (2) (1).1 In addition, failure to refund this actual escrow surplus violates

paragraph 2 of the mortgage. Debtor has made a good faith effort to determine the

amount of arrears based on a monthly mortgage payment of $551.11, and added fees

and costs and calculates arrears at $18,009.87. To make a final determination of
                 Case 19-23123-LMI             Doc 30       Filed 01/05/20         Page 4 of 7




debtor’s arrears, Bayview’s claim must be reduced by the $12,930.01 escrow credit due

the debtor. The recommended disposition is to sustain debtor’s objection to amount of

Bayview’s claim.




                                                     Respectfully submitted,
                                                     LEGAL SERVICES OF GREATER
                                                     MIAMI, INC.

                                                     By       s/
                                                     Carolina A. Lombardi
                                                     Florida Bar No. 0241970
                                                     4343 West Flagler Street, Ste. 100
                                                     Miami, FL 33134
                                                     Telephone/Facsimile: (305) 438-2427
                                                     Primary: Clombardi@legalservicesmiami.org;
                                                     Alt.: Sfreire@legalservicesmiami.org




  1 12. CFR § 1024.17 (f)(2)(i)
     (i) the servicer may refund such amount to the borrower, or credit such amount against the next year's
    escrow If an escrow account analysis discloses a surplus, the servicer shall, within 30 days from the date of
    the analysis, refund the surplus to the borrower if the surplus is greater than or equal to 50 dollars ($50). If
    the surplus is less than 50 dollars ($50), payments.
Case 19-23123-LMI   Doc 30   Filed 01/05/20   Page 5 of 7
Case 19-23123-LMI   Doc 30   Filed 01/05/20   Page 6 of 7
Case 19-23123-LMI   Doc 30   Filed 01/05/20   Page 7 of 7
